        Case 1:18-cv-00818-RMC Document 49 Filed 04/18/19 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

MICHAEL SEIBERT,                          )
                                          )
             Plaintiff,                   )
                                          )
v.                                        )   Civil Action No. 1:18-cv-818-RMC
                                          )
PRECISION CONTRACTING                     )
SOLUTIONS, LP, et al.,                    )
                                          )
       Defendants.                        )
                                          )
PRECISION CONTRACTING                     )
SOLUTIONS, LP, et al.,                    )
                                          )
             Counterclaim Plaintiffs,     )
                                          )
v.                                        )
                                          )
MICHAEL SEIBERT, et al.,                  )
                                          )
       Counterclaim Defendants.           )


           COUNTERCLAIM DEFENDANT MICHAEL SEIBERT’S
             RESPONSE TO MOTION TO MODIFY RESPONSE

      The counterclaim plaintiffs, Precision Contracting Solutions, LP (“PCS”) and

Derrick Sieber (“Mr. Sieber”), have filed a motion to modify their response to the

motion to dismiss filed by counterclaim defendant Michael Seibert (“Mr. Seibert”)

(ECF No. 47).

      In the course of the meet-and-confer preceding the filing of this motion, counsel

for PCS and Mr. Sieber indicated that this motion is intended to be a “consent to your

March 26th motion [ECF No. 41] and the dismissal with prejudice that it seeks

regarding that [defamation] count [Counterclaim Count III].” See Exhibit A, attached
        Case 1:18-cv-00818-RMC Document 49 Filed 04/18/19 Page 2 of 3



hereto. If this is so, then Mr. Seibert consents to this motion. PCS and Mr. Seibert

declined to clearly and directly so state in the motion.

      Mr. Seibert therefore respectfully requests that his partial motion to dismiss

the counterclaim be granted, and that the defamation claim designated as Count III

therein de dismissed with prejudice. The remainder of the partial motion to dismiss

the counterclaim is unaffected by this motion.

      Dated: April 18, 2019


                                        Respectfully submitted,


                                        By: /s/ Timothy B. Hyland
                                        Timothy B. Hyland
                                        DC Bar No. 988498
                                        HYLAND LAW PLLC
                                        1818 Library Street, Suite 500
                                        Reston, VA 20190
                                        (703) 956-3566 (Tel.)
                                        (703) 935-0349 (Fax)
                                        thyland@hylandpllc.com

                                        Counsel for Michael Seibert




                                           2
       Case 1:18-cv-00818-RMC Document 49 Filed 04/18/19 Page 3 of 3



                         CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on April 18, 2019, I caused to be filed electronically
the forgoing with the Clerk of Court for the United States District Court for the
District of Columbia using the CM/ECF system, which will in turn provide service
and an NEF to:

                   Edward Lyle, Esquire
                   1250 Connecticut Avenue, N.W., Suite 700
                   Washington, DC 20036




                                      /s/ Timothy B. Hyland_________
                                      Timothy B. Hyland




                                        3
